[Cite as State v. Lindsay, 2021-Ohio-4526.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. 2021 CA 0068
WENDELL R. LINDSAY

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. 2010 CR 0419


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                         December 22, 2021



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellee

GARY BISHOP                                    WENDELL R. LINDSAY
PROSECUTING ATTORNEY                           PRO SE
JODIE SCHUMACHER                               NORTH CENTRAL CORR. INSTITUTION
ASSISTANT PROSECUTOR                           P. O. Box 1812
38 South Park Street, Second Floor             Marion, Ohio 43302
Mansfield, Ohio 44902
Richland County, Case No. 2021 CA 0068                                                       2


Wise, John, J.

       {¶1}    Appellant Wendell R. Lindsay appeals his conviction and sentence entered

in the Richland County Common Pleas Court on October 27, 2010.

       {¶2}    Appellee is the state of Ohio.

                                  STATEMENT OF THE FACTS

       {¶3}    For purposes of this Opinion, the relevant facts and procedural history are

as follows:

       {¶4}    On March 4, 2010, the ten-year-old victim approached her guidance

counselor at school and told her “my mother's boyfriend has been raping me.” (T. 197).

During the investigation into the sexual assault, the victim disclosed her mother's

boyfriend, Appellant, had come into the room she shared with her younger sister on the

morning of March 4, 2010, pulled down her underwear, and stuck his tongue in her vagina.

(T. at 198; 269). This was not the first time a sexual incident had occurred. The victim told

the social worker who interviewed her Appellant had placed his mouth on her vagina

approximately six times and penetrated her vagina with his penis a total of seven times.

(T. at 271).

       {¶5}    After the disclosures, the victim's father took her to the hospital for a sexual

assault examination. The nurse who performed the exam found physical evidence

consistent with the victim's allegations. As part of the examination, swabs were taken of

the victim's pubic area and the underwear she was wearing at the time of the examination

were collected. DNA collected from the underwear and the pubic area of the victim was

consistent with Appellant's DNA.
Richland County, Case No. 2021 CA 0068                                                   3


       {¶6}    The Richland County Grand Jury indicted Appellant on five counts of rape,

five counts of sexual battery, and five counts of gross sexual imposition. Following the

jury trial, Appellant was convicted of one count of rape, one count of sexual battery, and

one count of gross sexual imposition. The jury returned verdicts of not guilty on the

remaining charges.

       {¶7}    On October 27, 2010, the trial court conducted a sentencing hearing. The

trial court found the three charges were allied offenses. The state elected to go forward

on the charge of rape and requested Appellant be sentenced to ten years to life. The trial

court merged the offenses for sentencing purposes and imposed a term of incarceration

of ten years to life.

       {¶8}    Appellant filed a direct appeal. This Court affirmed Appellant's convictions

and sentence in State v. Wendell Lindsay, 5th Dist. Richland No. 2010–CA–0134, 2011–

Ohio–4747. The Ohio Supreme Court did not accept Appellant’s appeal for review. State

v. Lindsay, 131 Ohio St.3d 1555, 2012–Ohio–2263, 967 N.E.2d 765.

       {¶9}    On December 14, 2011, Appellant filed an application to reopen his appeal,

which this Court denied on January 26, 2012. Appellant filed a motion to reconsider,

which we also denied. Appellant appealed our denial to the Ohio Supreme Court, which

the Court dismissed on June 7, 2012.

       {¶10} On September 26, 2012, Appellant filed an amended motion for acquittal

pursuant to Crim.R. 29. The trial court considered Appellant's motion for acquittal as a

petition for post-conviction relief.

       {¶11} On February 26, 2013, Appellant filed a motion for new trial
Richland County, Case No. 2021 CA 0068                                                   4


       {¶12} In February, 2013, Appellant filed a petition for writ of habeas corpus in the

United States District Court, N.D. Ohio, Eastern Division. Upon review, the magistrate

judge recommended the petition be dismissed with prejudice. Lindsay v. Tibbals, N.D.

Ohio No. 1:13–CV–00309, 2014 WL 11128199.

       {¶13} On March 18, 2013, the trial court found Appellant’s Motion for

Acquittal/Motion for Post-Conviction Relief untimely and found Appellant’s arguments

were barred by the doctrine of res judicata.

       {¶14} Appellant appealed the trial court's judgment entry to this Court, which we

affirmed in State v. Lindsay, 5th Dist. Richland No. 13CA28, 2013–Ohio–3332.

       {¶15} By Judgment Entry filed January 17, 2014, the trial court denied Appellant's

February 26, 2013, motion for new trial.

       {¶16} Appellant appealed the judgment to this Court, but the appeal was

dismissed for failure to prosecute.

       {¶17} On April 5, 2016, Appellant filed an Application for DNA Testing. The state

filed a response, arguing, pursuant to R.C. §2953.74(A), the DNA test conducted on the

biological evidence in the case was a definitive DNA test; therefore, the trial court was

statutorily required to reject Appellant's application.

       {¶18} Appellant also filed a Motion for Resentencing/Sentence Reduction. The

state responded Appellant's motion should be denied as an untimely and successive

petition for post-conviction relief.

       {¶19} On March 24, 2016, the trial court denied both motions and Lindsay

appealed.
Richland County, Case No. 2021 CA 0068                                                   5


       {¶20} In Case No. 16CA38, Appellant appealed the trial court's judgment denying

his Application for DNA Testing.

       {¶21} In Case No. 16CA39, Appellant appealed the trial court's judgment denying

his Motion for Resentencing/Sentence Reduction.

       {¶22} This Court affirmed both judgments in State v. Lindsay, 5th Dist. Richland

No. 16CA38, 2017-Ohio-594, and State v. Lindsay, 5th Dist. Richland No. 16CA39, 2017-

Ohio-595.

       {¶23} On June 18, 2018, Appellant filed a motion entitled, “‘Subject matter-

Jurisdiction’ violations of defendant's constitutional rights under the United States, and

Ohio Constitution: Plain Error.” The trial court considered the motion to be Appellant's

third petition for post-conviction relief.

       {¶24} By Judgment Entry filed August 2, 2018, the trial court denied the motion,

finding the petition for post-conviction relief was successive, untimely, and barred by res

judicata.

       {¶25} Appellant appealed to this Court, which affirmed the trial court’s decision.

State v. Lindsay, 5th Dist. Richland No. 18CA87, 2019-Ohio-157.

       {¶26} On May 3, 2019, Appellant filed a Motion for New Trial and an Amendment

to the motion on May 24, 2019.

       {¶27} By Judgment Entry filed June 10, 2019, the trial court overruled the motion,

finding the motion was untimely and further that Appellant failed to offer new evidence

which could not have been discovered prior to trial or within 120 days after trial.

       {¶28} Appellant appealed to this Court, which affirmed the trial court’s decision.

State v. Lindsay, 5th Dist. Richland No. 2019 CA 0059, 2019-Ohio-5283.
Richland County, Case No. 2021 CA 0068                                                  6


       {¶29} On October 4, 2021, Appellant filed the instant appeal, raising the following

errors for review:

                              ASSIGNMENTS OF ERROR

       {¶30} “I. THE APPELLANT'S SENTENCE IS CONTRARY TO LAW, AND "RES

JUDICATA" SHOULD NOT BE USED AS "TACTICAL ADVANTAGE," A STRATEGY OR

TOOL USED TO AVOID A PROPER REVIEW OF THE ISSUES PRESENTED; WHEN

THE APPELLANT'S (SIC) HAS BROUGHT FORTH THAT A MISCARRIAGE OF

JUSTICE OCCURRED, AND THE LOWER TRIAL COURT, HAS IGNORED THE

ISSUES OF DOUBLE-JEOPARDY, VERDICT FORM NOT BEING IN COMPLIANCE

PURSUANT TO R.C. §2945.75(A)(2); NO ELEMENTS WERE PROVIDED TO

DISTINGUISH WHAT THE JURY INTENDED FOR THE TRIAL JUDGE TO SENTENCE

ON; HOW THE SENTENCE WAS ENHANCED FROM THE LOWEST FELONY

CONVICTION TO THE HIGHEST: AND PURSUANT TO R.C. §2941.25, HOW THE

TRIAL COURT SENTENCED THE APPELLANT WHEN USING "AMIMUS," (SIC) WHEN

IF THE CORRECT TERM, "ALLIED OFFENSE" WAS USED, THE SENTENCE WOULD

HAVE BECOME VOID, DUE TO THERE WERE MORE CONVICTIONS THAN

ALLOWED.

       {¶31} “II. THE SENTENCE IS A MANIFEST MISCARRIAGE OF JUSTICE WHEN

IT   DOES     NOT    COMPORT       WITH    THE     CONTROLLING        STATUTES;      R.C.

§2945.75(A)(2), WHEN A PELFREY ISSUE EXIST, BUT HIDDEN DUE TO DOUBLE

JEOPARDY ISSUES; A VIOLATION OF R.C. §2941.25, SPECIFYING THAT THEIR

(SIC) CAN ONLY BE ONE CONVICTION FOR ALLIED OFFENSES OF SIMILAR

IMPORT; THE TRIAL COURT USED THE WORD "ANIMUS" FOR THE PURPOSE OF
Richland County, Case No. 2021 CA 0068                                                    7


SENTENCING, AND AS TO ENABLE THE SENTENCING ENHANCEMENT WITHOUT

ANY LISTED ELEMENT WRITTEN IN THE VERDICT FORM, WHEN THE SENTENCE

WAS ALREADY JURISDICTIONALLY VOID: AND WHILE "RES JUDICATA" DOES NOT

PRECLUDE APPELLATE COURT REVIEW.”

                                               I., II.

       {¶32} As both of Appellant’s assignments of error challenge his sentence, we shall

address them together.

       {¶33} In his first assignment of error Appellant claims that his sentence is contrary

to law. In his second assignment of error, Appellant argues that his sentence is a

miscarriage of justice. We disagree.

       {¶34} Upon review, we find that Appellant’s arguments could have been raised,

or were raised, via the direct appeal of his original conviction and sentence or through the

appeal of the denial of his subsequent motions for postconviction relief.

       {¶35} “Under the doctrine of res judicata, a final judgment of conviction bars the

defendant from raising and litigating in any proceeding, except an appeal from that

judgment, any defense or any claimed lack of due process that the defendant raised or

could have raised at the trial which resulted in that judgment of conviction or on appeal

from that judgment.” State v. Snyder, 5th Dist. Tuscarawas No. 2015AP070043, 2016–

Ohio–832, ¶ 26 quoting State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967).

Further, “[i]t is well-settled that, ‘pursuant to res judicata, a defendant cannot raise an

issue in a [petition] for postconviction relief if he or she could have raised the issue on

direct appeal.’ ” State v. Elmore, 5th Dist. Licking No. 2005–CA–32, 2005–Ohio–5940, ¶

21 quoting State v. Reynolds, 79 Ohio St.3d 158, 161, 679 N.E.2d 1131 (1997).
Richland County, Case No. 2021 CA 0068                                                  8


       {¶36} Res judicata also implicitly prohibits a defendant from “re-packaging”

evidence or issues that either were, or could have been, raised in the context of the

petitioner's trial or direct appeal. State v. Lawson, 103 Ohio App.3d 307, 315, 659 N.E.2d

362 (12th Dist.1995); See also State v. Wolfe, 5th Dist. Delaware No. 16CAA020008,

2016-Ohio-4616, ¶ 19

       {¶37} Appellant’s first and second assignments of error are overruled.

       {¶38} For the foregoing reasons, the judgment of the Court of Common Pleas of

Richland County, Ohio, is affirmed.


By: Wise, John, J.

Hoffman, P. J., and

Wise, Earle, J., concur.




JWW/kw 1220